Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election without traverse of the first species, Figs. 3-9, readable on claims 1-7, 9, and 10, in the reply filed on March 4, 2021, is acknowledged.  
Claims 8 and 11-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on March 4, 2021. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/20/18 and 3/1/20 filed and the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
Note that applicant provides two different abstracts filed Dec 18, 2018. Applicant must present only one formal abstract.  Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc. (see line 1 on the first abstract).  In addition, the form and legal phraseology often used in patent means” and “said,” should be avoided. The second abstract provides “a contact means” (see line 3 of the second abstract) where the form and legal phraseology often used in patent claims, such as “means” should be avoided.
Claim Objections
Claim 3 is objected to because of the following informalities: it appears in claim 3, line 2, that the word – a – before “lubricant” should be inserted.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 which depends on claim 2 recites “the lubricant is stored in the protrusions or between two neighboring protrusions.” There is no antecedent basis for “the lubricant.” None of the claims 1 and 2 previously claim the recited “lubricant.” Note that claim 3 recites, “lubricant is provided in at least one of an inner circumferential surface of the through hole of the holder body, an inside of the protruding member, and a gap between the protruding member and another protruding member.” It appears that claim 4 should depend on claim 3, instead of claim 2. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a) (1) as being anticipated by Huh (KR 100451020) (see IDS).   
Huh (KR 100451020) discloses a medical tube holder (see Figs. 1-5) comprising: a holder body (10) having a through hole (12) (see Fig. 1) therein through which a medical tube (14) is passed; and a contact means (see Exhibit A) provided in the holder body in a direction of narrowing a width of the through hole to increase a frictional force with an outer circumferential surface of the medical tube, wherein the contact means is brought into close contact with the outer circumferential surface of the medical tube passed through the through hole, such that the holder body is fitted over the medical tube (14).
Exhibit A
[AltContent: textbox (Contact means provided in the holder body)][AltContent: arrow][AltContent: arrow]                               
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: a contact means as recited in claim 1 and the contact means is further defined in claim 2.  Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof. If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
  				Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7, 9, and 10, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Huh’s medical tube holder (KR 100451020) (see IDS) in view of JUN (KR 20080084387) (see IDS). 
RE claim 2, Huh’s medical tube holder (KR 100451020), as presented above, does not specifically show the contact means is an elastically deformable protruding member protruding from an inner circumferential surface of the through hole of the holder body. However, Figs. 1-9 of JUN (KR 20080084387) teach a main body (20) being made of a rubber, silicone, or plastic, a lubricant storage (30), a discharge section (40) to discharge a lubricant, and a protruding member (22) from an inner circumferential surface of the through hole of the holder body (see Fig. 1). Thus, it would have been obvious to those skilled in the gripping technology to provide a protruding member at the inner circumferential surface of the through hole of the holder body of Huh’s medical tube holder (KR 100451020) as taught by JUN (KR 20080084387) to provide friction so that a user can frictionally hold or handle the medical tube. 
RE claims 3, 4, and 7, Huh’s medical tube holder (KR 100451020), as presented above, does not specifically show a lubricant is provided in at least one of an inner circumferential surface of the through hole of the holder body, an inside of the protruding member, and a gap between the protruding member and another protruding member, such that the lubricant is applied to the outer circumferential surface of the medical tube enveloped in the holder body or the lubricant is stored in storage spaces of a part of the 
RE claims 3, 4, 9, and 10, Huh’s medical tube holder (KR 100451020), as presented above, does not specifically show a lubricant is provided in at least one of an inner circumferential surface of the through hole of the holder body, an inside of the protruding member, and a gap between the protruding member and another protruding member, such that the lubricant is applied to the outer circumferential surface of the medical tube enveloped in the holder body or the protruding member is a storage capsule inserted into the inner circumferential surface of a storage space of the holder body, a lubricant is stored in the storage capsule, and the storage capsule is broken by an external force and the lubricant stored therein is discharged. However, Figs. 1-9 of JUN (KR 20080084387) employ a lubricant being discharged from a lubricant storage (30) and a discharge section (40), and a plurality of protruding members for frictions (See Figs. 2a, 6a, and 7a). Note that Figs. 7b and 8b of JUN (KR 20080084387) show the lubricant being provided between the protrusions and Figs. 2b and 3b show a lubricant is stored in the storage capsule, and the storage capsule is broken by an external force and the lubricant stored therein is discharged (See paragraph [0041]). Thus, it would have been obvious to those skilled in the gripping technology to provide a lubricant on the protruding member or between protrusions or a lubricant to be stored in the storage 
RE claim 5, Huh’s medical tube holder (KR 100451020), as presented above, does not specifically show the structural dimension of the protrusions to be longer or shorter. However, it would have been obvious to those skilled in the gripping technology and a mechanical design engineer to optimize the longer protrusions on the inner surface of the holder body of Huh’s medical tube holder (KR 100451020) to increase friction or to optimize the shorter protrusions on the inner surface of the holder body of Huh’s medical tube holder (KR 100451020) to reduce friction to a user. 
 RE claim 6, Huh’s medical tube holder (KR 100451020), as presented above, teaches that the device is being made of rubber, polyethylene resin, which are a flexible material and Figs. 7b and 8b of JUN (KR 20080084387) show the protrusions are broken by a force to insert the medical tube or an external force to press the protrusions, such that the lubricant stored in the storage spaces is discharged outside. 

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Huh’s medical tube holder (KR 100451020) (see IDS) in view of Kitchen (US 2012/0037771). 
Huh’s medical tube holder (KR 100451020) discloses a medical tube holder (see Figs. 1-5) comprising: a holder body (10) having a through hole (12) (see Fig. 1) therein through which a medical tube (14) is passed; and an inner surface provided in the holder body in a direction of narrowing a width of the through hole to increase a frictional force with an outer circumferential surface of the medical tube, wherein the contact means is brought into close contact with the outer circumferential surface of the medical tube passed through the through hole, such that the holder body is fitted over the medical tube (14). If Huh’s medical tube holder (KR 100451020) does not specifically show a contact means Exhibit B) teaches a gripping device having an inner surface provided with a plurality of protruding members (20, 20) being made of a elastically deformable material (see paragraph [0041]) to provide friction to the outer surface of the grasped object (4 or 6). Thus, it would have been obvious to those skilled in the gripping technology to provide a plurality of protruding members at the inner circumferential surface of the through hole of the holder body of Huh’s medical tube holder (KR 100451020) as taught by JUN (KR 20080084387) to provide friction so that a user can frictionally hold or handle the medical tube. 
Exhibit B
                        
    PNG
    media_image2.png
    233
    299
    media_image2.png
    Greyscale


Claims 3-7, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Huh’s medical tube holder (KR 100451020) and Kitchen (US 2012/0037771) and further in view of in view of JUN (KR 20080084387) (see IDS). 
RE claims 3, 4, 6, and 7, Huh’s medical tube holder (KR 100451020), as presented above, does not specifically show a lubricant is provided in a gap between the protruding member and another protruding member wherein the lubricant is stored in storage 
RE claim 5, Huh’s medical tube holder (KR 100451020), as presented above, does not specifically show the structural dimension of the protrusions to be longer or shorter. 
However, Fig. 2b and 10 of Kitchen (US 2012/0037771) teach the protrusions being configured such that heights thereof are increased in a direction from an inlet of the through hole toward a center thereof. Thus, it would have been obvious to those skilled in the gripping technology and a mechanical design engineer to optimize the longer protrusions at the end on the inner surface of the holder body of Huh’s medical tube holder (KR 100451020) as taught by Kitchen (US 2012/0037771) to increase friction near the end of the holder. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The references listed in the provided PTO-892 from B to F show gripping device having projections to provide frictions. 
Other references listed in the provided PTO-892 from G to M show various catheter or medical tube handgrips. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL T CHIN/            Primary Examiner, Art Unit 3652